Attorney’s Docket Number: 20200044/24061.4174US01
Filing Date: 11/02/2020
Claimed Foreign Priority Date: none
Applicants: Chu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 06/13/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 06/13/2022, responding to the Office action mailed on 03/11/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 5 and 9, and added new claims 27-28. Accordingly, pending in this application are claims 1-4, 6-8, 10-14, and 21-28.

Response to Amendment
Applicant’s arguments regarding the objections to Drawings, as set forth in the Non-Final office action mailed on 03/11/2022, have been found persuasive. Accordingly, the previous objections to drawings are withdrawn.
Applicant’s amendments to the claims have overcome the claim objection, and claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102, as previously formulated in the same Office action. However, Applicant amendments raise new issues, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

 Claim 13 recites “wherein the depositing the metal layer occurs until the metal layer merges between a first semiconductor layer of the first stack of semiconductor layers and an adjacent second semiconductor layer of the first stack of semiconductor layers.”. However, claim 8, from which claim 13 depends, has been amended to recite in part “wherein the metal layer is a first metal layer, and wherein the method further comprises: forming a second metal layer over the first metal layer;...” at L. 14-15, and the application as filed instead supports a manufacturing process wherein the first metal layer does not merge between adjacent semiconductor layers 206, but the second metal layer merges between adjacent semiconductor layers 206 (see, e.g., Par. [0034], L. 6-7). Accordingly, the limitations recited in claim 13, in view of the instant amendments to claim 8, constitute new matter. 
The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanemougame et al. (US10,510,620).

Regarding Claim 21, Chanemougame (see, e.g., Figs. 7-16 and Col. 10, L. 54 to Col. 13, L. 35) shows all aspects of the instant invention including a method, comprising:
- forming a fin structure (e.g., nanosheet stack 122/120N) on a substrate (e.g., substrate 112), wherein the fin structure includes a first semiconductor layer (e.g., one of nanosheets 126) and a second semiconductor layer (e.g., another one of nanosheets 126) spaced apart from the first semiconductor layer such that a first portion of an air gap extends a first distance (e.g., distance in the vertical direction, corresponding to the thickness of intervening sacrificial layer 124) from a bottom surface of the second semiconductor layer to a top surface of the first semiconductor layer after the forming of the fin structure on the substrate (see, e.g., Figs. 7-8)
- forming a dielectric structure that includes a dielectric fin (e.g., isolation pillar 160) on the substrate, wherein the dielectric structure has a sidewall facing a sidewall of each of the first and second semiconductor layers such that a second portion of the air gap extends a second distance  from each of the first and second semiconductor layers to the sidewall of the dielectric structure (e.g., distance in the horizontal direction between 126 and 160), the second distance being greater than the first distance (see, e.g., Fig. 8)
- forming a dielectric layer in the first portion of the air gap around each of the first and second semiconductor layers (e.g., “rounded” portions of layer 172) such that the dielectric layer is disposed on the bottom surface of the second semiconductor layer and the top surface of the first semiconductor layer (see, e.g., Fig. 9)  
- forming a metal layer (e.g., first metal 170) in the first portion of the air gap on the dielectric layer and in the second portion of the air gap on the sidewall of the dielectric fin, wherein the first portion of the air gap is completely filled by the dielectric layer and the metal layer and the second portion of the air gap includes an unoccupied portion after the forming of the metal layer (see, e.g., Fig. 9)  
Regarding Claim 23, Chanemougame (see, e.g., Fig. 9) shows that the unoccupied portion of the air gap extends to a height above the substrate that is greater than the fin structure (e.g., 120N) and to a depth closer to the substrate than either of the first and second semiconductor layers (e.g., 126).
Regarding Claim 24, Chanemougame (see, e.g., Figs. 13-14) shows removing the metal layer (e.g., 170) to expose the dielectric layer (e.g., 172) disposed around each of the first and second semiconductor layers.
Regarding Claim 25, Chanemougame (see, e.g., Fig. 9) shows:
- wherein the dielectric structure includes a sidewall spacer (e.g., “vertical” portion of layer 172) disposed on the dielectric fin (e.g., 160)
- wherein the sidewall of the dielectric structure is defined by the sidewall spacer.
Regarding Claim 26, Chanemougame (see, e.g., Fig. 9) shows that the dielectric fin (e.g., 160) extends to a greater height above the substrate than the fin structure (e.g., 120N) after the forming of the dielectric layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame et al. (US10,510,620) in view of Colombeau et al. (US2021/0119021).

Regarding Claim 22, Chanemougame (see, e.g., Fig. 9) discloses that forming the dielectric layer in the first portion of the air gap around semiconductor nanosheets 126 includes forming a high-k gate dielectric layer 172 around said nanosheets. However, Chanemougame is silent about forming an interfacial layer, as well as the remaining associated limitations. Colombeau (see, e.g., Fig. 11B and Par. [0043]-[0044]), on the other hand and in the same field of endeavor, teaches forming a gate dielectric layer of a GAA FinFET by forming an interlayer dielectric 1300 over semiconductor nanosheets 112, and depositing a high-k dielectric 1310 over the interlayer dielectric.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming an interfacial layer as claimed in the method of Chanemougame, because it is know in the semiconductor manufacturing art that forming the gate dielectric layer of a GAA FinFET comprises having an interfacial layer intervening between semiconductor nanosheets and a high-k dielectric layer, as suggested by Colombeau, and forming known features according to known method steps for their conventional use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-4, 6-8, 10-12, 14, and 28 are allowable.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 06/13/2022 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814